         Case 4:20-cv-05640-YGR Document 370 Filed 03/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: 3/1/2021                   Time: 9:25am-10:27am         Judge: YVONNE
                                                               GONZALEZ ROGERS
 Case No.: 20-cv-05640-YGR        Case Name: Epic Games, Inc. v. Apple Inc.

Attorney for Plaintiff: Katherine Forrest and Gray Bornstein
Attorney for Defendant: Richard Doren and Veronica Moye

 Deputy Clerk: Frances Stone                          Court Reporter: Diane Skillman


                                        PROCEEDINGS

CMC/PRETRIAL CONFERENCE- HELD via Zoom and via the Court’s Live Audio Streaming
Pilot Project via YouTube.

The 5/3/2021 Bench Trial date is confirmed.

Trial hours will be:
                       8:00 am – 8:15 am – non-evidentiary trial matters, if necessary

                       8:15 am – 10:15 am (then a 20-minute break)

                       10:35 am - 12:35 pm (then a 40-minute break)

                       1:15 pm – 3:15 pm


Next date: Friday 3/26/2021 at 9:30am for Further Pretrial Conference via Zoom Webinar.


Court to prepare order.
